Requestor:    Arthur Carl Spring, Esq., County Attorney County of Fulton County Building Johnstown, N Y 12095
Written by:   James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked whether financial disclosure records filed with the county's board of ethics may be kept in your private law office. You have explained that the county attorney's office is maintained within the office where you conduct your private law practice. In this office, you keep a locked file cabinet which contains all of the financial disclosure forms which have been filed with the county ethics board. The ethics board conducts its meetings in your office and you are a member of that board. Records are made available to the public within your office. You indicate that the records are kept there for the convenience of the ethics board's meetings and for the protection of the filers.
It is the responsibility of every local officer to maintain records to document adequately the transaction of public business and the services and programs for which the officer is responsible. Arts and Cultural Affairs Law § 57.25(1). The officer is required to retain and have custody of the records for so long as the records are needed for the conduct of the business of the office and must adequately protect the records. Ibid. He must cooperate with the local government's records management officer on programs for the orderly and efficient management of the records. Ibid. The officer must pass on to his successor records needed for the continuing conduct of the business of the office. Ibid. No public record may be sold, destroyed or otherwise disposed of without the consent of the Commissioner of Education. Id., § 57.25(2). The Commissioner is authorized to develop and adopt by regulation records retention and disposition schedules establishing minimum legal retention periods. Ibid.
Thus, so long as the records for which you are responsible are being kept in accordance with the above requirements, retention in your office would appear to be authorized.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.